— In an action, inter alia, to recover damages for conversion, the plaintiffs appeal from so much of an order of the Supreme Court, Kings County (Bunyan, J.), dated March 17, 2004, as denied those branches of their motion which were to enforce a judgment entered against nonparty BNC Storage, LLC, doing business as American Self Storage, and to add it as a defendant in the action, and granted the application of BNC Storage, LLC, doing business as American Self Storage, to vacate a notice of levy and sale dated October 30, 2003, and any restraining notices obtained against it.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly denied that branch of the plaintiffs’ motion which was to enforce the judgment against BNC Storage, LLC, doing business as American Self Storage, *380which had never been afforded an opportunity to defend the action on the merits (see Cruz v Vinicio, 259 AD2d 294, 296 [1999]).
The plaintiffs’ remaining contentions are without merit. Goldstein, J.P., Luciano, Crane and Spolzino, JJ., concur.